Citation Nr: 0924124	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected shell 
fragment wound right thigh (right thigh disability).

2.  Entitlement to an initial increased rating for a right 
thigh scar, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right thigh 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which determined the following:  denied 
entitlement to service connection for a right leg disorder, 
to include as secondary to service-connected shell fragment 
wound right thigh; granted service connection for a right 
thigh scar secondary to the service-connected right thigh 
disability, and assigned a 10 percent disability rating 
therefor; and denied a disability rating in excess of 10 
percent for the service-connected right thigh disability.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for entitlement for a higher initial rating in 
excess of 10 percent for the right thigh scar and rating in 
excess of 10 percent for shell fragment wound right thigh are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence of record does not show that Veteran has a 
currently diagnosed right leg disorder secondary, to the 
service-connected right thigh disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right leg condition, to include as secondary to service-
connected right thigh disability, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1)  
Veteran status; (2) existence of a disability; (3) a 
connection between the  Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.



VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By a letter dated in May 2006, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements in the present 
appeal, the Board finds that, because the service connection 
claim is being denied, and no effective date or rating 
percentage will be assigned, there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
treatment records have been obtained.  The Veteran has been 
provided with VA examinations.   There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


The Veteran asserts that he currently has a right leg 
disorder as a result of service, to include as secondary to 
his service-connected right thigh disability.  Specifically, 
the Veteran claims that his service connected right thigh 
wound radiates pain into his right leg.

In this case, the service medical records are missing.  
However, the November 1954 separation examination report is 
in the claims file, and VA was able to obtain information 
from hospital admission cards created by the office of the 
Surgeon General, Department of the Army, that reflect that 
the Veteran was treated in service for a penetrating missile 
wound of the thigh with no artery or nerve involvement in 
June 1953.  The Board concludes, based on evidence in the 
claims file of the RO's efforts to obtain all possible 
reconstructed records, that no further records may be 
obtained and that the RO has fulfilled its duty to assist the 
Veteran in obtaining these records.  See Dixon v. Derwinski, 
3 Vet.App. 261 (1992) (VA has a heightened obligation to 
search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the Veteran regarding VA's inability to obtain 
his service medical records); Gobber v. Derwinski, 2 Vet.App. 
470 (1992) (VA's duty to assist is heightened when records 
are in the control of a government agency); but see Pollard 
v. Brown, 6 Vet.App. 11 (1993) (duty to assist not breached 
by failure of the Secretary to obtain requested records where 
the appellant failed to identify specifically what 
"additional medical records" were being sought and why they 
were relevant; the duty to assist is not a one-way street).

VA treatment records from June 2006 to September 2006 show 
that the Veteran came into the clinic with mild swelling in 
both legs.  He came on another occasion complaining of pain 
and numbness in his right leg and requested a reevaluation.  
He also complained of numbness in his right thigh.  No edema 
and no motor deficit was found.  Right lower medial thigh 
numbness and distal circulation were noted.

The Veteran underwent a VA Muscles examination in August 
2006.  At the examination, the Veteran described swelling of 
both ankles as well as a burning pain of both feet.  He 
reported experiencing some episodes of pain in the leg.  He 
was not certain of any definite precipitating factors but 
stated that weight bearing was sometimes bothersome, but the 
examiner did take note of the June 2006 clinical record 
finding edema in the lower extremities.  The final diagnosis 
was shell fragment wound of the right thigh.  No other 
diagnosis was provided. 

Having carefully reviewed the competent medical evidence of 
record, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the Veteran has been 
diagnosed with a separate right leg disorder that is 
secondary to his service-connected right thigh disabilities.  

As the competent medical evidence of record does not show a 
current diagnosis of a right leg condition, separate and 
distinct from the currently service-connected right thigh 
disabilities, there can be no valid claim.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In order for the Veteran to be granted service 
connection for a right leg disability, there must be evidence 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The cited August 2006 VA examination report, as well as VA 
treatment records, is negative of a diagnosis associated with 
a right leg condition other than the right thigh disability, 
which is already service-connected.  While the medical 
evidence shows periodic instances of swelling affecting both 
feet and ankles, which has been identified as edema, this 
edema appears to be systemic problem affecting both 
extremities equally and unrelated to his service-connected 
right thigh disorder.  In any case, there is no medical 
evidence linking this edema to the Veteran's service-
connected right thigh disabilities.  The August 2006 
examination report further acknowledges the complains of pain 
particular to the right leg, but it does not attribute such 
pain to any particular diagnosis other than the service-
connected right thigh disabilities.  There is no medical 
evidence suggesting that the Veteran suffers from a right leg 
disorder separate from, and as a result of, the Veteran's 
service-connected right thigh disabilities.  Accordingly, the 
findings of the August 2006 VA examination report is found to 
carry significant weight.  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  .

As there is no persuasive evidence of record of a current 
right leg disorder, it follows that the Veteran does not have 
the asserted disability secondary to his service-connected 
right thigh disability.  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2008); Allen, 7 Vet. App. at 439.

The Board recognizes the Veteran's contentions that he has a 
current right leg disorder that is related to his service-
connected right thigh disability.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe that he has 
a current right leg disorder, his opinion is outweighed by 
the competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a right leg disorder other than the service-
connected right thigh disorders) and post-service treatment 
records (showing no findings or diagnoses of a separate right 
leg disorder) outweigh the Veteran's contentions.  

The Board is cognizant of the Veteran's complaints of right 
leg pain down the leg, and he is certainly competent and 
credible in his descriptions of such pain.  The Board does 
not doubt that the Veteran suffers from the pain he 
describes.  But the Courts have held that pain alone, in and 
of itself, is not a disability, and that there must be a 
diagnosis of an underlying disability to establish a claim 
for service connection. Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion demonstrating that the 
Veteran has a right leg condition that is related to service 
or a service-connected disability.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current right 
leg disorder that is related to service or a service-
connected disability is not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the  Veteran's claim for service 
connection for a right leg disorder, to include as secondary 
to service-connected right thigh disability.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53. 


ORDER

Service connection for a right leg disorder, to include as 
secondary to service-connected right thigh disability, is 
denied.


REMAND

The Veteran submitted a Notice of Disagreement (NOD) in 
November 2006, which expressed disagreement with the October 
2006 rating decision because of symptoms affecting the right 
thigh as well as other parts of the right leg.  Based on his 
statements in the NOD and April 2008 substantive appeal, the 
Board finds that the Veteran intended to initiate an appeal 
on the claims of entitlement to an initial rating in excess 
of 10 percent for the right thigh scar, and a rating in 
excess of 10 percent for shell fragment wound right thigh.  
However, a Statement of the Case (SOC) was not issued as to 
these claims.

Although the Veteran was issued a Statement of the Case as to 
the issue of service connection for the right leg condition, 
to date, the Veteran has not been issued a Statement of the 
Case for the claims for the increased rating regarding his 
service-connected scar and right thigh disability.  Under the 
circumstances the Board has no discretion and must remand 
these matters for the issuance of an SOC. See Manlicon v. 
West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. 
App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

A Statement of the Case shall be issued 
to the Veteran concerning the claims of 
entitlement to an initial rating in 
excess of 10 percent for the right 
thigh scar, and a rating in excess of 
10 percent for shell fragment wound 
right thigh his service-connected scar 
and right thigh disability.  The 
Veteran should be advised of the 
necessity of filing a timely 
substantive appeal if he desires the 
Board to consider these issues on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


